Por cuanto, el 7 de diciembre de 1933 nos presentó moción el Fiscal solicitando que desestimemos esta apelación por falta de alegato:
. Por cuantío, radicados los autos de esta apelación en 25 de agosto de 1933, el apelante no radicó su alegato dentro del término que tiene para ello ni solicitó prórrogas con tal fin, habiéndolo presentado des-pués de estar notificado de la moción de desestimación, por lo que es procedente la desestimación interesada:
Por cuanto, además, el motivo alegado para esta apelación carece de importancia porque el texto de la sección 61 de la Ley No. 85 de *971rentas internas de 1925 es claro en el sentido de que la infracción de ella es constitutiva de un delito grave (felony), y no de un delito menos grave (misdemeanor), como sostiene el apelante:
Poe tanto, se desestima la presente apelación.